Citation Nr: 1634529	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  09-47 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease L5-S1 disk space with traumatic arthritis L3 vertebrae.

2.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome of the right lower extremity.

3.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome of the left lower extremity.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran, T.T., and M.F.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008, June 2008, and October 2009 rating decisions of the VA Regional Office (RO) in Houston, Texas.  

In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The case was remanded in July 2015 to obtain additional treatment records; afford the Veteran VA examinations; adjudicate a claim of clear and unmistakable error (CUE) in an April 1972 rating decision; and provide a statement of the case (SOC) as to the issue of an earlier effective date for the grant of service connection for the lumbar spine disability.  As regards the issue being decided herein, review of the record indicates substantial compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Pursuant to the Board's remand, an SOC for the Veteran's earlier effective date claim was provided to him in March 2016.  As no substantive appeal was received for that issue, the Board concludes that the Veteran's claim for an earlier effective date for the grant of service connection for degenerative joint disease L5-S1 disk space with traumatic arthritis L3 vertebrae is not currently on appeal.  
In July 2015, the Board referred the issues of service connection for residuals of a stroke as secondary to the service-connected coronary artery disease and whether there was CUE in an April 1972 rating decision denying service connection for a back injury.  As those issues have not yet been adjudicated, they are again referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

Although the Board has referred the issue of service connection for residuals of a stroke as secondary to the service-connected coronary artery disease, the issue of entitlement to 38 U.S.C.A. § 1151 benefits is not intertwined with such issue.  Although the ultimate benefit sought is essentially the same, the factual and legal determination involved is entirely different.  Moreover, an award of service connection under Chapter 38 includes certain ancillary benefits which may not be provided for an award under the provisions of 38 U.S.C.A. § 1151.  See Kilpatrick v. Principi, 327 F.3d 1375 (Fed. Cir. 2003); Alleman v. Principi, 349 F.3d 1368   (Fed. Cir. 2003).  For the reasons set forth below, the Board is denying the Veteran's claim.  As the claim for service connection, which could result in ancillary benefits, is again being referred and is therefore still pending, the Veteran is not prejudiced by the Board's deciding this claim for compensation under 38 U.S.C.A. § 1151.  Consequently, the Board concludes that it may proceed with adjudicating this claim.

All of the issues of except for compensation under 38 U.S.C.A. § 1151 being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A stroke was not due to carelessness, negligence, lack of proper skill, error in judgment, similar instance of fault on VA's part in furnishing medical treatment; nor is it the result of an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for an award of compensation under 38 U.S.C.A. § 1151 for residuals of a stroke have not been met.  38 U.S.C.A. § 1151 (West 2015); 38 C.F.R. § 3.361 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in a letter dated in June 2007 regarding the type of evidence necessary to establish his claim.  He was instructed how to establish compensation under 38 U.S.C.A. § 1151.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records, Social Security Administration (SSA) records, and also secured examinations/opinions in furtherance of his claim.  As noted in the Introduction, the case was remanded, in part, to obtain additional treatment records.  In particular, private records pertaining to a 2010 stroke were requested.  In December 2015 correspondence, the Veteran declined to submit a release to obtain those records as he reported they did not pertain to the 2006 stroke at issue.  As the Veteran would not submit a release form, the Board concludes that VA has discharged its duty in obtaining additional private medical records.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  

Pertinent VA examinations/opinions were obtained in May 2008 and December 2015.  38 C.F.R. § 3.159(c)(4).  The VA examinations/opinions obtained in this case are collectively sufficient, as the examiners recorded all findings considered relevant under the applicable law and regulations, and offered well supported opinions based on consideration of the full history of the disorder.  The 2015 examiner also conducted a complete examination.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination concerning the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4). 

II.  Analysis

In order to warrant compensation under 38 U.S.C.A. § 1151, the Veteran must demonstrate that the VA treatment in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).

To determine whether the veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2015).

For claims received on or after October 1, 1997, as in the instant case, the claimant must establish actual causation.  To meet causation requirements based on additional disability, the evidence must show that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished such VA care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c),(d) (2015).

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner must explain in language understandable to the patient the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise if the proposed treatment is novel or unorthodox.  The patient may withhold or revoke his or her consent at any time.  38 C.F.R. § 17.32(c) (2015).  The informed consent process must be appropriately documented in the health record.  Signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d) (2015).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of § 17.32 of this chapter.  38 C.F.R. § 3.361(d)(2) (2015).

The Veteran's treatment records include a July 2006 record revealing that he was not taking his prescribed Coumadin.  It was noted that a stress test revealed a mild anteroseptal wall perfusion decrease.  The Veteran was diagnosed with atrial fibrillation.  The record shows that an EKG was notable for conduction defect.  It was felt that the Veteran's coronary artery disease/atrial fibrillation needed invasive evaluation.  The record shows that it was explained to the Veteran and he was "agreeable."  It was noted that the Veteran needed anticoagulant with Coumadin after catheterization to decrease stroke risk.  

A cardiac catheterization was scheduled for August 9, 2006.  An August 9, 2006, record shows that the indication for, and risks and benefits of, the catheterization were discussed with the Veteran in full.  The record shows that a signed consent was placed in the Veteran's hard chart.  An August 9, 2006, neurology note shows that immediately after the procedure, the Veteran called his nurse and told her he was having left side numbness and weakness.  A head CT was done.  The impression was no significant intracranial abnormality; however, a CT might be normal in the setting of acute stroke.  The neurologist's impression was right middle cerebral aneurysm (MCA) subcortical infarct versus right MCA transient ischemic attack (TIA).  The etiology was opined to be most likely embolic from the aortic arch, but also it should be considered atrial fibrillation as a risk factor.  An MRI was done on August 11, 2006.  The August 12, 2006, discharge summary shows that the MRI was delayed due to machine out of working order the first day.  An August 14, 2006, addendum following review of the MRI shows that the most likely cause of the infarct was embolic related to previous procedure.  

In his April 2007 claim, the Veteran asserted that it was "questionable that good judgment was exercised in the performance" of the August 2009 heart catheterization as he was in atrial fibrillation at the time.  The Veteran asserted that he complained of left side weakness, difficulty with balance, and memory loss the day of the test.  He reported that no tests to determine whether he had a stroke were administered for three days.

A VA medical opinion was obtained in May 2008.  The examiner noted that at the time of the event, the Veteran was 56 years old; smoked one pack of cigarettes a day; and had diagnoses of hypertension, hyperlipidemia, atrial fibrillation at least since 2003, and hypertrophy constructive cardiomyopathy with severe concentric left ventricular hypertrophy.  It was noted that the Veteran had complained of chest pain and testing was positive for anterior defect; it was decided the Veteran needed a cardiac catheterization.  The examiner discussed an index, which was to try and sum up and analyze a person with atrial fibrillation risk for stroke.  The examiner reported that there was a risk of stroke rate per 100 patients years without anticoagulants, which increased by a factor of one and a half percent for each point increase in the index.  The examiner opined that based on the Veteran's analyses, whereby he had no points for congestive heart failure, age 65 or over, diabetes, previous stroke, or previous TIA, and one point for hypertension, that gave him an index of one, which meant that his stroke rate was 2.8 percent per year.  

The examiner noted that the Veteran underwent a heart catheterization and sometime after that, he had a stroke.  In response to the question of whether the stroke was actually due to the catheterization procedure, the examiner cited the August 14, 2006, neurology addendum showing that the most likely cause of the infarct was embolic to the previous procedure.  The examiner opined that it was less likely than not that the VA exercised negligence.  The examiner reported that, specifically, they were unable to find any documentation of negligence on the VA's part.  The examiner reported that it should be pointed out that hypercholesterolemia, hypertension, atrial fibrillation, and smoking were all risk factors for stroke, irrespective of somebody having a heart catheterization or not.

The Veteran was afforded a VA examination in December 2015.  He was diagnosed with embolic stroke.  The Veteran reported having strokes in 2006 and 2010.  He reported that the first occurred after the cardiac catheterization.  The Veteran reported that "they were in a hurry and they hit the walls and that caused a stroke."  He also reported that an MRI was delayed until "eleven o'clock that night."  The examiner opined that after reviewing the claims file and examining the Veteran, it could be stated that the Veteran sustained a complication of a heart catheterization procedure, manifested by stroke.  The examiner cited to a medical database article regarding complications of diagnostic cardiac catheterization.  According to the article, during the process of cardiac catheterization, atheromatous debris was often scraped from the aortic wall; that debris could cause systemic embolization, including cutaneous, renal, retinal, cerebral, and gastrointestinal emboli.  The examiner opined that cerebral embolization was the likely etiology of the cerebral infarction in this case.  The examiner opined that there was a small risk of that complication occurring in every patient studied with that technique and that risk was known.  The examiner opined that the occurrence of that complication was not an indication of negligence, lack of proper skill, error in judgment or similar instance of fault.  The examiner concluded that, therefore, it was less likely than not that any residuals from the stroke incurred on August 9, 2006, was due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA.

The examiner further opined that, as stated above, stroke was an event that was reasonably foreseeable, as it was a known complication of that procedure.  The examiner opined that, therefore, it was less likely than not that the stroke was due to an event not reasonably foreseeable.  The examiner opined that the event that occurred was one that a reasonable health care provider would find to be an ordinary risk of the treatment provided.

Based on a review of the evidence, the Board concludes that entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke is not warranted.  Although the evidence shows that the Veteran had a stroke following a cardiac catheterization performed by VA on August 9, 2006, the evidence fails to show that such was due to any fault of VA.  

No medical professional has provided any opinion indicating that VA was careless, negligent, lacked proper skill, erred in judgment or had other fault in performing the cardiac catheterization in August 2006.  Additionally, no medical professional has provided any opinion indicating that the stroke was due to an event not reasonably foreseeable.  The only medical opinions of record, those of the May 2008 and December 2015 examiners, in particular the 2015 examiner, collectively indicate that the Veteran's stroke was not due to carelessness, negligence, lack of proper skill, error in judgment or fault on part of the VA and was less likely than not that the stroke was due to an event not reasonably foreseeable.  As the 2015 examiner's thorough opinion is supported by a well-reasoned rationale, and was formed after examining and interviewing the Veteran, as well as reviewing the Veteran's records, the Board accords it great probative value.  It also uncontradicted.  

The Board acknowledges that the Veteran's stroke was opined to have been a result of the cardiac catheterization performed by VA in August 2006.  However, the evidence of record, particularly the uncontradicted 2015 examiner's opinion, shows that there was no carelessness, negligence, lack of proper skill, error in judgment or fault on part of the VA.  Rather, as discussed by that examiner, there is a small risk of a stroke occurring with cardiac catheterizations and that risk was known.  Furthermore, the 2015 examiner's opinion establishes that the stroke was not an event that was not reasonably foreseeable.  As discussed by the examiner, a stroke is a known complication and that it was one that a reasonable health care provider would find to be an ordinary risk of the treatment provided.  The Veteran's August 2006 treatment records confirm that risks associated with a cardiac catheterization were discussed with him and that he provided a signed consent form.  

In this case, as discussed above, the evidence fails to show that the performance of the cardiac catheterization in August 2006 by VA was careless, negligent, lacked proper skill, was an error in judgment, or there was similar instance of fault on VA's part, or that the proximate cause of the Veteran's stroke was an event that was not reasonably foreseeable.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011), as to the specific issue in this case, the etiology of a stroke falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to etiology have no probative value.
Accordingly, the Board finds that the competent evidence of record fails to establish compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke is denied.


REMAND

Regrettably, another remand is necessary for the remaining issues.  The claims were last adjudicated in a March 2016 supplemental statement of the case (SSOC).  However, subsequently, in May 2016, the Veteran was provided new VA examinations for his lumbar spine and bilateral lower extremity disabilities.  Therefore, a remand is necessary for the issuance of a new SSOC addressing the additional examinations.

Moreover, as regards the Veteran's lumbar spine, the Board must reconsider this case in light of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

The Board has reviewed the Veteran's recent VA examination findings, from December 2015 and May 2016, and concludes that these findings do not meet the specifications of Correia.  The examinations contains range of motion testing for active motion, but not in passive motion, weight-bearing, and nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the South Texas VA Healthcare System and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected lumbar spine disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to report all pertinent manifestations and symptomatology of the service-connected lumbar spine disability.  The examiner should:
i) Provide the range of motion of the Veteran's thoracolumbar spine and comment on the degree of functional losses such as pain, weakness, excess fatigability, incoordination, and flare-ups.  All functional losses should be equated to additional loss of motion (beyond that shown clinically).  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing, and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he/she should clearly explain why that is so.

ii) Discuss any associated ankylosis (favorable or unfavorable) of the Veteran's thoracolumbar spine, any unfavorable ankylosis of his entire spine, as well as the frequency (in the past 12 months) of any incapacitating episodes.  See 38 C.F.R. § 4.71a, Note 1 following Diagnostic Code 5243 [an incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician].  

iii) Discuss any adverse neurological abnormalities other than the service-connected bilateral lower extremity disabilities that are the result of the Veteran's service-connected lumbar spine disability.  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  In readjudicating the initial rating for the service-connected degenerative joint disease L5-S1 disk space with traumatic arthritis L3 vertebrae, the AOJ must consider former rating criteria for limitation of motion of the lumbar spine.  If any benefit remains denied, the Veteran and his representative should be provided an SSOC and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


